

115 HR 416 IH: Raising Accountability to Improve School Excellence Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 416IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to strengthen accountability of
			 authorized public chartering agencies and reduce charter school
			 authorizing misconduct.
	
 1.Short titleThis Act may be cited as the Raising Accountability to Improve School Excellence Act. 2.Charter school authorizingSection 4303 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221b) is amended—
 (1)in subsection (f)— (A)in paragraph (1)—
 (i)in subparagraph (A)(xii)— (I)by striking and at the end of subclause (I); and
 (II)by inserting at the end the following:  (III)In the case of any State entity, a description of how the State entity will ensure that the State’s system of technical assistance and oversight, as described in subclause (I), will provide oversight of authorizing activity for each authorized public chartering agency that is an institution of higher education;; and
 (ii)in subparagraph (C)— (I)by redesignating subclauses (III) through (VI) as subclauses (IV) through (VII), respectively; and
 (II)by inserting after subclause (II), the following:  (II)a description of how the eligible applicant will, prior to entering into a contract with an authorized public chartering agency, review the agency’s previous authorizing activity, including the number of approvals, renewals, and revocations of charter schools with which the agency has been involved;; and
 (B)in paragraph (2)(E)— (i)by striking and at the end of clause (ii); and
 (ii)by adding at the end the following:  (iv)ensuring that the authorized public chartering agency carries out authorizing activity in a manner that ensures high-quality student learning, as determined according to annual performance data described in clause (i); and
 (v)in the case of the poor performance of the schools authorized by an authorized public chartering agency with respect to the assessments, reviews, or requirements under clauses (i) through (iv), provisionally revoking the authorized public chartering agency’s ability to approve charter schools, including a plan to revoke authorizing authority to do so, in the case of continued poor performance;; and
 (2)in subsection (g)(1)— (A)by striking and at the end of subparagraph (D)(iii);
 (B)by striking the period at the end of subparagraph (E); and (C)by adding at the end the following:
					
 (G)the number of times the State entity applied under subsection (f) to receive a grant under this section and did not receive such grant..
				